EXHIBIT 10.4

IMPERIAL CAPITAL BANCORP CONSOLIDATED NONQUALIFIED
(NON-EMPLOYER SECURITIES)
DEFERRED COMPENSATION PLAN

(Effective January 1, 1997)

Imperial Capital Bancorp, Inc., a Delaware business corporation, has adopted the
Imperial Capital Bancorp Consolidated Nonqualified (Non-Employer Securities)
Deferred Compensation Plan (the "Plan") effective as of January 1, 1997, as
amended as of January 1, 2003 and as amended December 3, 2007. The Plan is an
unfunded plan, hereby adopted, established and maintained by Imperial Capital
Bancorp, Inc. (the "Company") for the purpose of providing benefits for certain
individuals as provided herein.

ARTICLE I
ELIGIBILITY TO PARTICIPATE

         1.1         Eligibility to Participate. For purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), the Plan
is limited to a select group of management or highly compensated employees, and
shall at all times remain unfunded.

         1.2         Designated Participants. An executive or senior management
employee of the Company (which shall include for employment and compensation
purposes all other related employers of the Company under Section 414 of the
Internal Revenue Code of 1986, as amended (the "Code")) is eligible to become a
Participant in the Plan provided such employee is designated as a Participant
below or such employee is later designated by the Compensation Committee of the
Board of Directors of the Company and such designation is attached as a written
amendment to the Plan signed by a duly authorized officer of the Company. Under
no circumstance shall an employee below the level of First Vice President be
eligible to participate in the Plan. The following individuals shall constitute
the eligible Participants in the Plan as of January 1, 2003:

George W. Haligowski (effective January 1997)
Norval L. Bruce (effective January 1997)
Timothy Doyle (effective January 1997)
Scott Wallace (effective January 2002)

Once an employee becomes a Participant, he or she shall remain a Participant
until all benefits to which he or she (or to the individual the Participant
designates as his or her "Designated Beneficiary" in such Participant's
designation of beneficiary form) is entitled to under the Plan have been paid.
To the extent George Haligowski's Employment Agreement dated July 23, 1997
differs from the terms of the Plan, George Haligowski's Employment Agreement
shall be the controlling document.



1NEXT PAGE



         1.3         Written Deferral Election. The individuals described in
Section 1.2 shall be eligible to participate in the Plan and may do so by filing
a written deferral election with the Company in a form approved by the Company.
In the first year in which a Participant becomes eligible to participate in the
Plan, the newly eligible Participant may make an election to defer compensation
for services to be performed subsequent to the election within thirty (30) days
after the date the person becomes eligible. For all other years, elections to
defer payment of compensation must be made before the beginning of the calendar
year for which the compensation is payable.

         1.4         Deferred Compensation Account. For each individual electing
to participate in the Plan, the Company shall establish and maintain a Deferred
Compensation Account. The amount of each Participant's deferred compensation
shall be credited to his or her Deferred Compensation Account no later than the
end of the month following the month in which the compensation would otherwise
have been paid to the Participant. The Participant's Deferred Compensation
Account shall also be credited and debited for deemed earnings and losses
attributable to the investment (or deemed investment) of, or interest credits
on, such Deferred Compensation Account under Section 2.2 or 3.1 of the Plan,
whichever is applicable. The Deferred Compensation Account shall be reduced for
any distributions and withdrawals made under the Plan to a Participant or his or
her Designated Beneficiary including tax and other withholdings. The
Participant's Deferred Compensation Account also shall be reduced by the amount
of any Company-initiated transfer made from the Plan pursuant to Section 6.13
hereof. In general, the Deferred Compensation Accounts will be valued at the end
of each calendar quarter (each a "Valuation Date"). Any Participant to whom an
amount is credited under the Plan shall be deemed a general, unsecured creditor
of the Company.

         1.5         Amount of Deferrals. Each Participant may defer all or any
portion of the compensation otherwise payable to him or her by the Company for
the calendar year beginning after the date of said election (or for the
remaining portion of the first year of participation) as specified in said
written election to the Company, and the amounts so deferred by a Participant
shall be paid only as provided in the Plan. In no event shall the amount of
compensation deferred by a Participant under the Plan and the ITLA Consolidated
Non Qualified (Employer Securities Only) Deferred Compensation Plan (the
"Employer Securities Deferred Compensation Plan") exceed the amount needed to
satisfy employment tax and other required payroll withholdings. A Participant
may change the amount of, or suspend, future deferrals with respect to
compensation otherwise payable to him or her for calendar years beginning after
the date of change or suspension as specified by written notice to the Company.
If a Participant elects to suspend deferrals, the Participant may make a new
election to again become a Participant in the Plan. Any new election to defer
payment of compensation must be made before the beginning of the next calendar
year for which the compensation is payable. The election to defer shall be
irrevocable as to the deferred compensation for the calendar year for which the
election is made. In no event may a Participant suspend or change the amount of
deferrals for a calendar year once the calendar year has commenced.

2NEXT PAGE




ARTICLE II
DEFERRED COMPENSATION

         2.1         Contributions to and Withdrawals from Trust by the Company.
Within thirty (30) days after each calendar month, the Company shall transfer
into the Imperial Capital Bancorp Rabbi Trust (the "Trust") an amount in cash
equal to the total amount of all Participant deferrals under the Plan for the
preceding calendar month. In addition, as soon as practicable after each
Valuation Date, the Company shall contribute cash to the Trust equal to the
amount by which the deemed earnings or interest credits, whichever is
applicable, on the Deferred Compensation Accounts of all Participants for the
applicable calendar quarter exceeded the actual earnings of the Trust for such
period, and appropriate adjustment will be made to each Participant's Deferred
Compensation Account for such period. To the extent that the actual earnings of
the Trust exceeded the deemed earnings or interest credits, whichever is
applicable, on the Deferred Compensation Accounts of all Participants for such
calendar quarter, the excess earnings will be promptly paid by the Trust to the
Company, and appropriate adjustment will be made to each Participant's Deferred
Compensation Account for such period. The adjustments referred to in the
preceding two sentences shall likewise be made with respect to a Participant's
Deferred Compensation Account as of the day next preceding (a) a Change of
Control, (b) the effective date of a termination of the Plan or (c) the final
installment payment of such Participant's Deferred Compensation Account,
whichever is applicable. The Trust shall likewise pay funds from a Participant's
Deferred Compensation Account to the Company to satisfy any tax and other
withholding obligations.

         2.2         Deemed Investments. All amounts credited under the terms of
the Plan to a Deferred Compensation Account maintained in the name of a
Participant by the Company shall be invested (or deemed invested) in various
mutual funds selected by the Company while such Participant is employed by the
Company. Each Participant may select the deemed investment for his/her Deferred
Compensation Account from the investment options selected by the Company and may
change such deemed investments at such times and in accordance with the rules
adopted by the Company. In the absence of any investment directions, Deferred
Compensation Accounts will be deemed invested in the in-house sweep funds of the
trustee of the Trust. Notwithstanding that the earnings or losses on deemed
investments used to determine the value of Participants' Deferred Compensation
Accounts are based on the actual performance of certain specified investments,
neither the Company nor the Trust is obligated to invest deferrals in any
particular investments. However, the Company and the Trust are required to make
the adjustments set forth in Section 2.1 based upon the performance of deemed
investments vs. actual investments. If any investments are made with deferrals,
Participants shall have no right or interest in or with respect to such
investments. Specifically, Participants shall have no voting rights with respect
to any stock or securities held by the Plan. None of the Deferred Compensation
Accounts in the Plan shall be actually (or deemed) invested in Imperial Capital
Bancorp, Inc. stock. To the extent a Participant's Deferred Compensation
Account, or any portion thereof, is actually invested in Imperial Capital
Bancorp, Inc. stock as of the date of the execution of the Plan, as amended on
January 1, 2003, the amount of the Participant's Deferred Compensation Account
represented thereby (including the shares of such stock) shall be transferred to
the Deferred Compensation Account of

3NEXT PAGE



such Participant in the Employer Securities Deferred Compensation Plan. In the
case of a deemed investment in Imperial Capital Bancorp, Inc. stock, such
investment will be changed as soon as practicable, or alternatively, at the
written election of the Participant, the amount represented thereby shall be
transferred to the Participant's Deferred Compensation Account in the Employer
Securities Deferred Compensation Plan and actually invested in Imperial Capital
Bancorp, Inc. stock.



ARTICLE III
DISTRIBUTION

         3.1         Distribution of Deferred Compensation Accounts. On the
first day of the month next following the date on which a Participant's
employment with the Company and all other related employers of the Company (as
determined under Section 414 of the Code) terminates for any reason including
death, distribution of the amount credited to the Participant's Deferred
Compensation Account in accordance with the Plan shall commence in accordance
with one of the alternatives set forth below as selected by the Participant. A
Participant's initial selection of the method of distribution shall be made in
writing at the time the Participant first elects to defer compensation under the
Plan for any given calendar year. Any such selection may be subsequently changed
by a Participant by delivering a new written election to the Company (such new
written election shall automatically revoke any prior written election).
However, the most recent written election received by the Company prior to the
thirteenth (13th) month before the Participant's termination of employment with
the Company shall be controlling and any written election received within
thirteen (13) months prior to the Participant's termination of employment with
the Company shall be disregarded. The alternative forms of distribution shall
be:

a)         a single lump sum payment equal to the Participant's total Deferred
Compensation Account at termination of employment;



b)         five annual installments with the first installment (1/5 of the
Participant's Deferred Compensation Account) being distributed on the first day
of the month next following the Participant's termination of employment and
subsequent annual installments being made on each annual anniversary of the
first distribution date (1/4 of the Participant's Deferred Compensation Account
on the second distribution date); or



c)         ten annual installments with the first installment (1/10 of the
Participant's Deferred Compensation Account) being distributed on the first day
of the month next following the Participant's termination of employment and
subsequent annual installments being made on each annual anniversary of the
first distribution date (1/9 of the Participant's Deferred Compensation Account
on the second distribution date).



4NEXT PAGE



         The amount of each such annual installment will be calculated based
upon the amortization of the value of the Participant's Deferred Compensation
Account balance as the date of his or her termination of employment at a
credited interest rate equal to 125% of the Imperial Capital Bank's (or its
successor in interest) cost of funds. Interest credited to a Participant's
Deferred Compensation Account as of the Valuation Date preceding the date of the
next distribution shall be added to the Participant's Deferred Compensation
Account and distributed as a part of the next installment. The final installment
will be the balance of the Participant's Deferred Compensation Account and
interest credited to the Account as of the day next preceding such final
distribution.

         Except as set forth above with respect to interest crediting, a
Participant's Deferred Compensation Account shall not be adjusted for any deemed
earnings or losses after the date of the Participant's termination of
employment. If the Participant fails to select a distribution method in writing,
distribution shall be made in a single lump sum payment. The Compensation
Committee of the Board of Directors of the Company shall determine whether the
distribution is made in cash or in-kind. Any distribution of securities from the
Plan shall comply with all applicable federal and state securities laws. All
distributions under the Plan shall be less applicable tax and other required or
authorized withholdings. Notwithstanding the distribution election made by a
Participant and notwithstanding that distributions have commenced in
installments, the distribution of the Participant's total remaining Deferred
Compensation Account shall be made in a single lump sum upon a Change of Control
or termination of the Plan.

         3.2         Participant's Death. If a Participant should die before
distribution of the full amount of the Deferred Compensation Account described
in the Plan has been made to the Participant, any remaining amounts shall be
distributed to the Participant's Designated Beneficiary by the method designated
by the Participant in his or her most recent written election delivered to the
Company at least thirteen (13) months prior to his or her termination of
employment with the Company. Any written election received by the Company within
thirteen (13) months of the Participant's termination of employment with the
Company shall be disregarded. If a Participant has no Designated Beneficiary at
the time of death, then, notwithstanding any provision herein to the contrary,
such amounts shall be distributed to such Participant's estate in a single lump
sum distribution as soon as administratively feasible following such
Participant's death.

         3.3         Advance Distribution for Financial Hardship. In the event a
Participant incurs an Unforeseeable Financial Emergency, such Participant may
make a written request to the Company for a hardship withdrawal from his or her
Deferred Compensation Account established under the Plan, provided that the
entire amount requested by the Participant is not reasonably available from
other resources. The amount of the withdrawal will be net of applicable tax and
other required or authorized withholdings. An "Unforeseeable Financial
Emergency" shall mean an unforeseeable, severe financial hardship to such
Participant resulting from a sudden and unexpected illness or accident of the
Participant or a family member of the Participant, loss of property of the
Participant due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. Withdrawals of amounts because of an unforeseeable emergency are
only permitted to the extent reasonably needed to satisfy the emergency need.
This Section shall be interpreted in a manner consistent with Section 1
.457-2(h)(4) and 1 .457-2(h)(5) of the Treasury Regulations. The Compensation
Committee of the Board of Directors of the Company shall determine in its sole
discretion whether an advance withdrawal shall be permitted due to an
Unforeseeable Financial Emergency. The Participant's Deferred Compensation
Account shall be reduced by the amount of any advance distribution for hardship
including withholdings.

5NEXT PAGE




         3.4         Change of Control. Upon a Change of Control of the Company,
as defined in Section 6.7 of the Plan, the Deferred Compensation Accounts of all
Participants shall be distributed in a single lump sum payment as soon as
practicable to the Participants or to the Designated Beneficiaries of any
deceased Participants.

         3.5         Distribution for Tax Purposes. Anything herein to the
contrary notwithstanding,
if at any time, the Compensation Committee of the Board of Directors of the
Company determines that an amount in a Participant's Deferred Compensation
Account is includable in the gross income of the Participant and subject to
withholding tax, the Compensation Committee shall permit a lump sum distribution
in cash from the Participant's Deferred Compensation Account equal to (a) the
amount of withholding tax applicable to the phantom gross income deemed received
by the Participant from his or her Deferred Compensation Account for income
and/or employment tax purposes plus (b) the withholding tax applicable to the
amounts under subpart(a) and this subpart (b) constituting gross income to the
Participant for income and/or employment tax purposes. The cash distribution
shall be made from the Trust to the Company to satisfy the withholding tax
obligation and the Participant's Deferred Compensation Account shall be reduced
by the amounts so withheld.

         3.6         Limitation on Distribution to Covered Employees.
Notwithstanding any other provision of the Plan, in the event that the
Participant is a "covered employee" as defined in Section 162(m)(3) of the Code,
or would be a covered employee if the Participant's Deferred Compensation
Account were distributed in accordance with the other provisions of Article III,
the maximum amount which may be distributed from the Participant's Deferred
Compensation Account in any Plan Year shall not exceed one million ($1,000,000)
less the amount of compensation paid by the Company to the Participant in such
Plan Year which is not "performance-based" (as defined in Code Section
162(m)(4)(C)). The amount of compensation which is not "performance-based" shall
be reasonably determined by the Company at the time of the proposed
distribution. Any amount which is not distributed to the Participant in a Plan
Year as a result of the limitation set forth in this Section 3.6 shall be
distributed to the Participant in the next Plan Year, subject to compliance with
the foregoing limitations set forth in this Section 3.6. The provisions of this
Section 3.6 shall not apply if the Compensation Committee of the Board of
Directors of the Company, upon consultation with legal counsel, determines that
the restrictions of Code Section 162(m) do not apply to the limit the
deductibility of payments made under the Plan (or otherwise by the Company) to
the Participant.

ARTICLE IV
AMENDMENT AND TERMINATION OF PLAN

         4.1         Amendment or Termination. The Company intends the Plan to
remain in existence until all Participants in the Plan have received all of
their benefits payable under the Plan. The Company, however, reserves the right
to amend or terminate the Plan when, in the sole opinion of the Company, such
amendment or termination is advisable. Any such amendment or termination shall
be made pursuant to a resolution of the Compensation Committee of the Board of
Directors of the Company. No amendment or termination of the Plan shall reduce
the amount credited to the Participant's Deferred Compensation Account below the
balance immediately prior to the effective date of the resolution amending or
terminating the Plan or delay the distribution date for the Participant's
Deferred Compensation Account.

6NEXT PAGE




         4.2         Distribution on Termination. Upon termination of the Plan,
the Deferred Compensation Accounts of all Participants shall be distributed in a
single lump sum payment as soon as practicable following the effective date of
the Plan termination.

ARTICLE V
CLAIMS PROCEDURE

         5.1         Claims Procedure. An initial claim for benefits under the
Plan must be made by the Participant or his or her Designated Beneficiary to the
Claims Reviewer which shall be the Compensation Committee of the Board of
Directors of the Company (unless another person or organizational unit is
designated by the Company as Claims Reviewer), in accordance with the terms of
this Claims Procedure. Not later than 90 days after receipt of such a claim, the
Claims Reviewer will render a written decision on the claim to the claimant,
unless special circumstances require the extension of such 90-day period. If
such extension is necessary, the Claims Reviewer shall provide the Participant
or his or her Designated Beneficiary with written notification of such extension
before the expiration of the initial 90-day period. Such notice shall specify
the reason or reasons for such extension and the date by which the final
decision can be expected. In no event shall such extension exceed a period of 90
days from the end of the initial 90-day period. In the event the Claims Reviewer
denies the claim of a Participant or his or her Designated Beneficiary in whole
or in part, the Claims Reviewer's written notification shall specify, in a
manner calculated to be understood by the claimant, the reason for the denial; a
reference to the Plan or other document or form that is the basis for the
denial; a description of any additional material or information necessary for
the claimant to perfect the claim; an explanation as to why such information or
material is necessary; and an explanation of the applicable claims procedure.
Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claim's Reviewer's disposition of the claimant's claim,
the claimant may have a full and fair review of the claim by the Company upon
written request therefor submitted by the claimant or the claimant's duly
authorized representative and received by the Company within 60 days after the
claimant receives written notification that the claimant's claim has been
denied. In connection with such review, the claimant or the claimant's duly
authorized representative shall be entitled to review pertinent documents and
submit the claimant's views as to the issues in writing. The Company shall act
to deny or accept the claim within 60 days after receipt of the claimant's
written request for review unless special circumstances require the extension of
such 60-day period. If such extension is necessary, the Company shall provide
the claimant with written notification of such extension before the expiration
of such initial 60-day period. In all events, the Company shall act to deny or
accept the claim within 120 days of the receipt of the claimant's written
request for review. The action of the Company shall be in the form of a written
notice to the claimant and its contents shall include all of the requirements
for action on the original claim. In no event may a claimant commence legal
action for benefits the claimant believes are due the claimant until the
claimant has exhausted all of the remedies and procedures afforded the claimant
by this Article V.

7NEXT PAGE




ARTICLE VI
ADMINISTRATION

         6.1         Unsecured Claims. The right of a Participant or a
Participant's Designated Beneficiary to receive a distribution hereunder shall
be an unsecured claim against the general assets of the Company, and neither a
Participant nor his or her Designated Beneficiary shall have any rights in or
against any amount credited to any Deferred Compensation Account under the Plan
or any other assets of the Company. The Plan at all times shall be considered
entirely unfunded both for tax purposes and for purposes of Title I of ERISA, as
amended. Any funds invested hereunder shall continue for all purposes to be part
of the general assets of the Company and available to its general creditors in
the event of bankruptcy or insolvency. Deferred Compensation Accounts under the
Plan and any benefits which may be payable pursuant to the Plan are not subject
in any manner to anticipation, sale, alienation, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or a
Participant's Designated Beneficiary. The Plan constitutes a mere unsecured
promise by the Company to make benefit payments in the future. No interest or
right to receive a benefit may be taken, either voluntarily or involuntarily,
for the satisfaction of the debts of, or other obligations or claims against,
such person or entity, including claims for alimony, support, separate
maintenance and claims in bankruptcy proceedings.

         6.2         Plan Administration. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company, which shall
have the authority, duty and power to interpret and construe the provisions of
the Plan as the Compensation Committee deems appropriate including the authority
to determine eligibility for benefits under the Plan. The Compensation Committee
shall have the duty and responsibility of maintaining records, making the
requisite calculations and disbursing the payments hereunder. The
interpretations, determinations, regulations and calculations of the
Compensation Committee shall be final and binding on all persons and parties
concerned. The Compensation Committee may delegate any of its duties of Plan
Administration to such employees or other persons as it deems appropriate.

         6.3         Expenses. Expenses of administration shall be paid by the
Company. The Compensation Committee of the Board of Directors of the Company
shall be entitled to rely on all tables, valuations, certificates, opinions,
data and reports furnished by any actuary, accountant, controller, counsel or
other person employed or retained by the Company with respect to the Plan.

         6.4         Statements. The Compensation Committee of the Board of
Directors of the Company shall furnish individual annual or more frequent
statements to each Participant, or each Designated Beneficiary currently
receiving benefits, in such form as determined by the Compensation Committee or
as required by law. The Compensation Committee may delegate the duty to provide
such statements to the trustee of the Trust.

         6.5         No Enlargement of Rights. The sole rights of a Participant
or Designated Beneficiary under the Plan shall be to have the Plan administered
according to its provisions, to receive whatever benefits he or she

8NEXT PAGE



may be entitled to hereunder, and nothing in the Plan shall be interpreted as a
guaranty that any assets or funds in any trust which may be established in
connection with the Plan or assets of the Company will be sufficient to pay any
benefits hereunder. Further, the adoption and maintenance of the Plan shall not
be construed as creating any contract of employment between the Company and any
Participant. The Plan shall not affect the right of the Company to deal with any
Participants in employment respects, including their hiring, discharge,
compensation, and conditions of employment.



         6.6         Rules and Procedures. The Company may from time to time
establish rules and procedures which it determines to be necessary for the
proper administration of the Plan and the benefits payable to an individual in
the event that individual is declared incompetent and a conservator or other
person legally charged with that individual's care is appointed. Except as
otherwise provided herein, when the Company determines that such individual is
unable to manage his or her financial affairs, the Company may pay such
individual's benefits to such conservator, person legally charged with such
individual's care, or institutions contributing toward or providing for the care
and maintenance of such individual. Any such payment shall constitute a complete
discharge of any liability of the Company and the Plan to such individual.

         6.7         Change of Control. Notwithstanding any provision to the
contrary, in the event of a Change of Control, as defined herein, Participants
shall receive their Deferred Compensation Accounts in a single lump sum payment
as soon as administratively feasible following the date of the Change of
Control. The term "Change of Control" means the occurrence of any of the
following events with respect to the Company: (1) any person (as the term is
used in section 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
"Exchange Act") is or becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly of securities of the Company
representing 33.33% or more of the Company's outstanding voting securities; (2)
individuals who are members of the Board of Directors of the Company on the date
hereof (the "Incumbent Board") cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least two thirds of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company's stockholders was approved by the nominating committee serving
under an Incumbent Board, shall be considered a member of the Incumbent Board;
(3) a reorganization, merger, consolidation, sale of all or substantially all of
the assets of the Company or a similar transaction in which the Company is not
the resulting entity (unless the continuing ownership requirements clause (4)
below are met with respect to the resulting entity); or (4) a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation in which the voting securities of the Company outstanding
immediately prior thereto represent at least 66.67% of the total voting power
represented by the voting securities of the Company or the surviving entity
outstanding immediately after such merger or consolidation. The term "Change of
Control" shall not include: (1) an acquisition of securities by an employee
benefit plan of the Company; or (2) any of the above mentioned events or
occurrences which require but do not receive the requisite government or
regulatory approval to bring the event or occurrence to fruition.



9NEXT PAGE



         6.8         Information. Each Participant shall keep the Company
informed of his or her current address and the current address of his or her
Designated Beneficiary. The Company shall not be obligated to search for any
person. If such person is not located within three (3) years after the date on
which payment of the Participant's benefits payable under the Plan may first be
made, payment may be made as though the Participant or his or her Designated
Beneficiary had died at the end of such three-year period.

         6.9         Loss. Notwithstanding any provision herein to the contrary,
neither the Company nor any individual acting as an employee or agent of the
Company including the trustee of the Trust shall be liable to any Participant,
any Participant's Designated Beneficiary, or any other person for any claim,
loss, liability or expense incurred in connection with the Plan, unless
attributable to fraud or willful misconduct on the part of the Company or any
such employee or agent of the Company.

         6.10         Indemnification. The Company shall indemnify and hold
harmless the members of the Board of Directors, the trustee of the Trust and any
other persons to whom any responsibility with respect to the Plan is allocated
or delegated, from and against any and all liabilities, costs and expenses,
including attorneys' fees, incurred by such persons as a result of any act, or
omission to act, in connection with the performance of their duties,
responsibilities and obligations under the Plan and under ERISA, other than such
liabilities, costs and expenses as may result from the bad faith, willful
misconduct or criminal acts of such persons or to the extent such
indemnification is specifically prohibited by ERISA. The Company shall have the
obligation to conduct the defense of such persons in any proceeding to which
this Section applies. If any Board member or any person covered by this
indemnification clause determines that the defense provided by the Company is
inadequate, that member or person shall be entitled to retain separate legal
counsel for his or her defense and the Company shall be obligated to pay for all
reasonable legal fees and other court costs incurred in the course of such
defense unless a court of competent jurisdiction finds such person has acted in
bad faith or engaged in willful misconduct or criminal acts.

         6.11         Trust Matters. The Company's obligations under the Plan
with respect to Deferred Compensation Accounts may be satisfied with Trust
assets distributed pursuant to the terms of the Plan and any such distribution
shall reduce the Company's corresponding obligation under the Plan with respect
thereto. The provisions of the Plan shall govern the rights of a Participant to
receive distributions pursuant to the Plan. The provisions of the Trust shall
govern the rights of the Company, Participants and the creditors of the Company
to the assets transferred to, invested by, and held in the Trust. The Company
shall at all times remain liable to carry out its obligations under the Plan.
Except for amendments to the Trust to comply with applicable laws, no amendment
or modification shall be made to the Trust with respect to the Plan without the
prior written consent of all Participants in the Plan who have Deferred
Compensation Accounts.



10NEXT PAGE



         6.12         Applicable Law. All questions pertaining to the
construction, validity and effect
of the Plan shall be determined in accordance with the laws of the State of
California.

         6.13         Company-Initiated Plan Transfers. The Company may, in its
sole and exclusive discretion, direct the Compensation Committee and the Trustee
to transfer all or part of a Participant's Account hereunder to the Imperial
Capital Bancorp Consolidated Nonqualified (Employer Securities) Deferred
Compensation Plan (but not the Imperial Capital Bancorp Consolidated
Nonqualified (Employer Securities) 2005 Deferred Compensation Plan). The actions
taken to affect this transfer shall be accomplished in a manner that does not
result in (1) a distribution to a Participant, or (2) a material modification to
this Plan that would trigger the application of Code Section 409A hereto. To the
extent the preceding conditions cannot be satisfied, the transfer shall not
occur. No Company-initiated transfers shall be permitted into this Plan.

         Imperial Capital Bancorp has caused this Plan to be executed on this
3rd day of December, 2007.

Jeffrey Lipscomb

--------------------------------------------------------------------------------

Name: Jeffrey Lipscomb
Compensation Committee Chairman
On behalf of Imperial Capital Bancorp





11END
